Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thoorens et al. US 20170035733 A1 or Cawello et al. US 20130251803 A1, in view of Mullen et al. US 20130017262 A1.
Thoorens teaches a once a day oral composition comprising lacosamide.  See abstract and paragraphs 0029 and 0087.  Lacosamide in a dosing ranging from 50 mg to 500 mg is found in paragraphs 00870088.  Lacosamide in different layers of the composition and having different release rates is found in paragraph 0083.  Delayed release and immediate release compositions in a single dosage form is found in paragraph 0085.  Delayed release composition comprising lacosamide and at least one release modifying agent such as cellulose derivative and a wax is found in paragraphs 0051-0058.  The amount of the release modifying agent of less than 50% is found in paragraph 0054.
Cawello teaches a once a day composition of lacosamide comprising an immediate release and a modified release layer of locosamide.  See abstract and paragraphs 0039 and 0093 and claims.  Lacosamide dosing from 50 mg to 200 mg is found in paragraphs 0094 and 0136.  Modified release layer comprising at least one matrix retardation agent such as cellulose derivative and wax in an amount of less than 50% is found in paragraphs 0308-0314 and claims 43-44.
Neither Thoorens nor Cawello teaches the ratio between the cellulose derivative and the wax.  However, release modifying composition having the claimed ratio is known in the art.  See for example the teaching in Mullen at paragraph 0082, where Mullen teaches release modifying composition comprising hydroxy propyl cellulose and wax with a ratio that falls within the claimed range.  Mullen also teaches a pulsatile release dosage form comprising a delayed release layer and an immediate release layer.  See abstract, and paragraphs 0078, 0083-0084.  The claimed ratio of active agent in the immediate release and the delayed release layers is found in Tables 1-3 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation optimize the ratios of cellulose and wax in view of the teaching of Mullen with the expectation to obtain a once a day dosage form useful for the delivery of lacosamide.  This is because Mullen teaches a pulsatile release dosage form useful for the delivery of a wide variety of active agents including lacosamide.          

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615